Citation Nr: 1604102	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned Veterans Law Judge at a September 2014 hearing in Louisville.  The hearing transcript is associated with the claims file.  


FINDINGS OF FACT

1.  A chronic bilateral knee disability did not clearly and unmistakably exist prior to the Veteran's enlistment into active duty service.

2.  The Veteran's bilateral knee disability is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral knee disability because it was incurred due to strenuous physical training during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A Veteran is considered "to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Conversely, a Veteran is not considered to have been in sound condition - even if no defect, infirmity, or disorder is noted in the enlistment examination - "where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Furthermore, the Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Turning to the facts of the case, the medical report from the Veteran's March 1981 enlistment examination did not note any pre-existing knee disability.  Therefore, the Veteran is considered to have been in sound condition at the time of his enlistment unless there is clear and unmistakable evidence to the contrary.  A July 2013 VA examiner opined that the Veteran's bilateral knee condition clearly and unmistakably pre-existed the Veteran's service, however the examiner does not provide a rationale for that finding.  A May 1992 private medical note does state that the Veteran was involved in a motor vehicle accident prior to service and that the Veteran had reported experiencing intermittent pain since that time.  The Veteran denies experiencing any knee problems in the period between the accident and active service, however.  Considering the conflicting accounts, the Board finds this does not reach the level of clear and convincing evidence of a pre-existing condition, and the Veteran is determined to have been in sound condition at the time of his enlistment.  

This does not end the Board's analysis.  The claims file clearly documents that the Veteran meets the first element of service connection: the file contains more than two decades of medical records documenting the Veteran's issues with both of his knees and the treatment he has undergone to address them.  

As to the second element (an in-service injury), the Board finds the evidence to be in equipoise and therefore applies the benefit-of-the-doubt doctrine.  Although the service treatment records do not document any complaints of knee problems, the Veteran has submitted two 2014 letters from private physicians that find the Veteran's active duty service could have produced arthritic changes in the his knees and caused degeneration earlier than would have otherwise occurred.  In addition, the Veteran states that his pain started soon after service, and a May 1992 medical record notes that the Veteran had been experiencing pain intermittently in his knees for over a decade.  Because there is an approximate balance of positive and negative evidence regarding whether the Veteran incurred an injury in service, the Board give the Veteran the benefit of the doubt in this circumstance and finds that he did experience an in-service injury.

For the third element, the Board must determine whether there is a link between this injury and the Veteran's current condition.  The record indicates that the Veteran has chronic issues with his knees and that those issues are a continuation of the pain he experienced during service and soon thereafter.  The Board therefore finds there is a nexus between the Veteran's in-service injury and his current disability.  

In sum, the Board finds that the Veteran was physically sound upon entering active service.  Applying the benefit-of-the-doubt doctrine, the Board finds that the Veteran demonstrates a current disability, an in-service injury, and a link between the two.  Consequently, the Board grants the Veteran's claim for service connection of his bilateral knee disability.  

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for bilateral knee disability is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


